DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The currently pending claims in the present application are claims 1, 4-11, and 14-24 of the Response to Notice of Non-Compliant Amendment (“Response”) of 11 April 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-11, and 14-24  are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. The paragraphs below provide rationales for the rejection, with the rationales being based on the multi-step subject matter eligibility test outlined in MPEP 2106.
Step 1 of the eligibility analysis involves determining whether a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101. (See MPEP 2106.03(I).) That is, Step 1 asks whether a claim is to a process, machine, manufacture, or composition of matter. (See MPEP 2106.03(II).) The “system” of claims 1, 4-10, 21, and 22 constitutes a machine under 35 USC 101, and the “method” of claims 11, 14-20, 23, and 24 constitutes a process under the statute. Accordingly, claims 1, 4-11, and 14-24 meet the criteria of Step 1 of the eligibility analysis. The claims, however, fail to meet the criteria of subsequent steps of the eligibility analysis, as explained in the paragraphs below.
The next step of the eligibility analysis, Step 2A, involves determining whether a claim is directed to a judicial exception. (See MPEP 2106.04(II).) This step asks whether a claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea. (See id.) Step 2A is a two-prong inquiry. (See MPEP 2106.04(II)(A).) Prong One and Prong Two are addressed below.
In the context of Step 2A of the eligibility analysis, Prong One asks whether a claim recites an abstract idea, law of nature, or natural phenomenon. (See MPEP 2106.04(II)(A)(1).) Using independent claim 1 of the Response as an example, the claim recites the following abstract idea limitations:
“A process discovery tool.”
“Process information.”
“Receiving, via an input, process information relating to a standard operating procedure (SOP) process.”
“Identifying a series of steps executing the SOP process.”
“Identifying a user interaction for each step of the series of steps.”
“Executing a capture responsive to each user interaction, the capture including screen shots of the series of steps.”
“Performing data masking to one or more data elements.”
 “Generating an output format that enables a review process, the output format displaying steps of the series of steps.”
“Displaying, in response to one of the displayed steps being highlighted, at least one corresponding screen shot of the screen shots.”
The above-listed limitations of independent claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, fall under enumerated groupings of abstract ideas outlined in MPEP 2106.04(a). For example, limitations of the claim can be characterized as managing personal behavior, including following instructions, wherein the instructions relate to implementing standard operating procedures. Thus, limitations of the claim fall under the certain methods of organizing human activity grouping of abstract ideas. (See MPEP 2106.04(a)(2)(II)(C).) Limitations of the claim also can be characterized as concepts performed in the human mind, wherein the various steps involve thought processes one may use when analyzing standard operating procedure processes and steps. The thought processes include, for example, observation (e.g., the claimed “receiving, via an input, process information”), evaluation (e.g., the claimed “identifying a series of steps”), and judgment and opinion (e.g., the claimed “generating an output format that enables a review process”). Thus, limitations of the claim also fall under the mental processes grouping of abstract ideas. (See MPEP 2106.04(a)(2)(III)(B)-(D).) Accordingly, for at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong One of the eligibility analysis.
In the context of Step 2A of the eligibility analysis, Prong Two asks if the claim recites additional elements that integrate the judicial exception into a practical application. (See MPEP 2106.04(II)(A)(2).) Continuing to use independent claim 1 of the Response as an example, the claim recites the following additional element limitations:
A system that implements a process discovery tool, the system comprising: a database that stores process information; an interface that receives inputs from a user device via a communication network; and a computer processor, coupled to the database and the interface, the computer processor configured to perform” steps reiterated in the listing above in association with Step 2A, Prong One.
The above-listed additional element limitations of independent claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, are analogous to: mere automation of manual processes, which courts have indicated may not be sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)); a commonplace business method being applied on a general purpose computer, and selecting a particular generic function for computer hardware to perform from within a range of well-known, routine, conventional functions performed by the hardware, which courts have indicated may not be sufficient to show an improvement to technology (see MPEP 2106.05(a)(II)); a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions, and merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, which do not qualify as a particular machine or use thereof (see MPEP 2106.05(b)(I)); a machine that is merely an object on which the method operates, which does not integrate the exception into a practical application (see MPEP 2106.05(b)(II)); use of a machine that contributes only nominally or insignificantly to the execution of the claimed method, which does not integrate a judicial exception (see MPEP 2106.05(b)(III)); receiving or transmitting data over a network, e.g., using the Internet to gather data, performing repetitive calculations, electronic recordkeeping, and storing and retrieving information in memory, which courts have recognized as insignificant extra-solution activity (see MPEP 2106.05(d)(II)); remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, which courts have found to be mere instructions to apply an exception, because they recite no more than an idea of a solution or outcome (see MPEP 2106.05(f)); a commonplace business method or mathematical algorithm being applied on a general purpose computer, which courts have found to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process (see id.); and mere data gathering, which courts have found to be insignificant extra-solution activity (see MPEP 2106.05(g)). For at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong Two of the eligibility analysis.
The next step of the eligibility analysis, Step 2B, asks whether a claim recites additional elements that amount to significantly more than the judicial exception. (See MPEP 2106.05(II).) The step involves identifying whether there are any additional elements in the claim beyond the judicial exceptions, and evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept. (See id.) The ineligibility rationales applied at Step 2A, Prong Two, also apply to Step 2B. (See id.) For all of the reasons covered in the analysis performed at Step 2A, Prong Two, independent claim 1 fails to meet the criteria of Step 2B. Further, claim 1 also fails to meet the criteria of Step 2B because at least some of the insignificant extra-solution activity of the additional elements also constitute(s) well-understood, routine, conventional activity (see MPEP 2106.05(d)). As a result, claim 1 is rejected under 35 UCS 101 as ineligible for patenting.
Each of claims 4-10, 21, and 22 depends from independent claim 1. The dependent claims expand upon the limitations introduced by claim 1. The dependent claims, however, merely recite additional abstract idea elements, and/or additional elements, similar to those recited by claim 1. The ineligibility rationales applied in the rejection of claim 1, therefore, also apply to the dependent claims. As a result, claims 4-10, 21, and 22 also are rejected under 35 USC 101 as ineligible for patenting, for failing to meet the criteria of Steps 2A and 2B of the eligibility analysis.
Claims 11, 14-20, 23, and 24, while of different scope relative to claims 1, 4-10, 21, and 22, recite limitations similar to those recited by claims 1, 4-10, 21, and 22. As such, the rejection rationales for rejecting claims 1, 4-10, 21, and 22 as patent ineligible also apply toward rejecting claims 11, 14-20, 23, and 24. Accordingly, claims 11, 14-20, 23, and 24, like claims 1, 4-10, 21, and 22, also are rejected under 35 USC 101 as ineligible for patenting.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-11, 14-20, 22, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pat. App. Pub. No. 2020/0050983 A1 to Balasubramanian et al. (“Balasubramanian”) (filed on 08 August 2019).
	Regarding claim 1, Balasubramanian discloses the following limitations:
“A system that implements a process discovery tool, the system comprising: a database that stores process information; an interface that receives inputs from a user device via a communication network; and a computer processor, coupled to the database and the interface, the computer processor configured to perform” the steps below. Balasubramanian discloses, in para. [0019], “Various embodiments can comprise a system for generating a workflow process using a plurality of screen captures” and “a processor configured to generate a workflow data file.” Balasubramanian discloses, in para. [0074], “The recorder operates in the background while a subject-matter expert (SME) or individual performs a workflow process using a control business application: a system, a database, an application platform and/or an application used to conduct a business.” Balasubramanian discloses, in para. [0104], “a recorder user interface (UI) or a UI footprint can be made visible on business application 205 or to the individual performing the specific workflow or the specific business transaction.”
“Receiving, via an input, process information relating to a standard operating procedure (SOP) process.” Balasubramanian discloses, in para. [0077], “The system provides a workbench to create a comprehensive standard operating procedure (SOP) for an identified workflow.” Balasubramanian discloses, in para. [0086], “Referring to FIG. 1, multiple raw recordings for performing a specific workflow are generated by recording or capturing, in real-time, multiple screen captures as an individual is performing the specific workflow, at 110.”
“Identifying a series of steps executing the SOP process.” See the immediately preceding bullet point. Capturing of the raw recordings of Balasubramanian reads on the claimed “identifying a series of steps.” The steps being associated with the SOP for the identified workflow reads on the claimed “steps executing the SOP process.”
“Identifying a user interaction for each step of the series of steps.” Balasubramanian discloses, in para. [0086], “Referring to FIG. 1, multiple raw recordings for performing a specific workflow are generated by recording or capturing, in real-time, multiple screen captures as an individual is performing the specific workflow, at 110. A ‘screen capture’ (also called screenshot or screen grab) is a digital image of what should be visible on a computer monitor, television, or other visual output device.” The identifying of contents of the screen captures of Balasubramanian reads on the claimed “identifying a user interaction for each step of the series of steps.”
“Executing a capture responsive to each user interaction, the capture including screen shots of the series of steps.” See the immediately preceding bullet point. The capturing of screenshots in Balasubramanian reads on the claimed “executing a capture responsive to each user interaction.” Further, Balasubramanian discloses, in para. [0086], “Referring to FIG. 1, multiple raw recordings for performing a specific workflow are generated by recording or capturing, in real-time, multiple screen captures as an individual is performing the specific workflow, at 110. A ‘screen capture’ (also called screenshot or screen grab) is a digital image of what should be visible on a computer monitor, television, or other visual output device.”
“Performing data masking to one or more data elements.” Balasubramanian discloses, in para. [0091], “The process enricher can optionally modify the raw recordings by, for instance, removing unrelated raw recordings or adding related steps or information, annotating the raw recordings with captions or other information, masking features in the raw recordings, or performing other modifications.”
“Generating an output format that enables a review process, the output format displaying steps of the series of steps.” Balasubramanian discloses, in para. [0166], “In an embodiment, recorder system 200 provides multiple features to edit the screen capture during the recording. For instance, recorder system 200 includes an image editor 295, a workflow editor 223.” The editing of screen captures in the editors of Balasubramanian reads on the claimed “generating an output format that enables a review process.” Further, Balasubramanian discloses, in para. [0173], “Referring to FIG. 17, the steps for a given screen capture are combined together.” The visuals of FIG. 17 of Balasubramanian read on the claimed “output format displaying steps of the series of steps.” See also the Response to Arguments section below for more on FIG. 17 of Balasubramanian.
	Regarding claim 4, Balasubramanian discloses the following limitations:
“The system of claim 1, wherein the capture generates an XML file including screenshots.” Balasubramanian discloses, in para. [0086], “Referring to FIG. 1, multiple raw recordings for performing a specific workflow are generated by recording or capturing, in real-time, multiple screen captures as an individual is performing the specific workflow, at 110. A ‘screen capture’ (also called screenshot or screen grab) is a digital image of what should be visible on a computer monitor, television, or other visual output device.” Balasubramanian discloses, in para. [0101], “The raw recordings can be stored in an encrypted file that is in .xml or .dat file format.” Raw recordings, in the form of screenshots, being stored in .xml, in Balasubramanian, reads on the claimed “capture generates an XML file including screenshots.”
	Regarding claim 5, Balasubramanian discloses the following limitations:
“The system of claim 4, Wherein the XML file comprises Project Holder, Process and Image Holder List attributes.” Balasubramanian discloses, in para. [0105], “In an embodiment, recorder 200 has at least one listener module 215A, 215B, 215C that is configured to record detailed screen captures and collect information from an underlying component within at least one business application 205 during recording.” Balasubramanian discloses, in para. [0137], “The import/export manager 220 is also configured to export an encoded file of the raw recordings in a .xml format or .dat format.” The XML format recordings including screen captures for processes performed by users in Balasubramanian reads on the claimed “wherein the XML file comprises Project Holder, Process and Image Holder List attributes.”
	Regarding claim 6, Balasubramanian discloses the following limitations:
“The system of claim 5, wherein the Process attribute further comprises a series of Screens.” Balasubramanian discloses, in its abstract, “system and methods for generating a business workflow process by recording a series of screen captures in real-time.”
	Regarding claim 7, Balasubramanian discloses the following limitations:
“The system of claim 6, Wherein each of the Screens comprises a corresponding series of steps.” Balasubramanian discloses, in para. [0173], “Referring to FIG. 17, the steps for a given screen capture are combined together.”
	Regarding claim 8, Balasubramanian discloses the following limitations:
“The system of claim 1, wherein the review process further enables a user to edit a process step.” Balasubramanian discloses, in para. [0179], “According to an embodiment, the raw recordings and/or the workflow processes displayed in process enricher 290 and/or process aggregator 225 can be edited further by using an external image editor such as MICROSOFT PAINT and a snipping tool.”
	Regarding claim 9, Balasubramanian discloses the following limitations:
“The system of claim 1, wherein the review process further enables a user to reorder a process step.” Balasubramanian discloses, in para. [0180], “In an embodiment, recorder system 200 is configured to replace one or more of the raw recordings with a new image, allowing the user to further customize a particular activity in the workflow process with an alternative activity or an alternative representation of the activity than that captured in the raw recording.” The addition of new or alternative activities in Balasubramanian reads on the claimed “reorder a process step.”
	Regarding claim 10, Balasubramanian discloses the following limitations:
“The system of claim 1, wherein the output format comprises time and motion study data.” Balasubramanian discloses, in para. [0078], “A comprehensive ‘time and motion’ report is also generated that provides an exact time for each step performed during the completion of the workflow process.”
	Regarding claims 11 and 14-20, while the claims are of different scope relative to claims 1 and 4-10, the claims nevertheless recite limitations similar to the limitations recited by claims 1 and 4-10. Claims 11 and 14-20 are, therefore, anticipated by Balasubramanian for the same reasons as claims 1 and 4-10.
	Regarding claim 22, Balasubramanian discloses the following limitations:
“The system of claim 1, wherein the computer processor is further configured to perform: graphically highlighting the user interaction for a highlighted step of the displayed steps; and annotating the user interaction for the highlighted step of the displayed steps.” Balasubramanian discloses, in para. [0205], “Recorder system 200 is also configured to highlight a particular region with color rectangle surrounding the region of interest to draw the attention of the end user to focus on that particular region. The highlight can be supported with a call out text to emphasize more on the activity performed on that screen.” Use of the color rectangle, in Balasubramanian, reads on the claimed “graphically highlighting the user interaction for a highlighted step of the displayed steps.” Use of the call out text, in Balasubramanian, reads on the claimed “annotating the user interaction for the highlighted step of the displayed steps.”
	Regarding claim 24, while the claim is of different scope relative to claim 22, the claim nevertheless recites limitations similar to the limitations recited by claim 22. Claim 24 is, therefore, anticipated by Balasubramanian for the same reasons as claim 22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian, in view of U.S. Pat. App. Pub. No. 2006/0203006 A1 to Georgeson (“Georgeson”).
Regarding claim 21, Georgeson teaches limitations below that do not appear to be explicitly taught in their entirety by Balasubramanian:
“The system of claim 1, wherein the displaying displays a series of screen shots of the user interaction for a highlighted step of the displayed steps in response to the user interaction for the highlighted step being represented by a cursor position in the series of screen shots, the cursor position being highlighted in the series of screen shots.” As explained above, Balasubramanian already teaches elements that read on the claimed “displaying displays a series of screen shots of the user interaction for a highlighted step of the displayed steps.” Georgeson teaches, in para. [0048], “The invention is described using the example of a computer screen and how to capture screen changes and movement in a form that can be used to recreate those features of the screen as well as movement of a cursor that is being manipulated by an expert user for eventual playback to a lesser skilled computer user. However, the invention can be used in a program that can benefit any user wishing to capture their on screen actions, the accompanying sounds (music accompaniment) and even recordings of their own voices for storage or transmission to others. Furthermore, the invention can be used to modify the captured events by way of reordering or controlling the playback sequence, adding textural, audio and image based assistance files or even hypertext links to useful support information. In short an editing suite for manipulating recorded sequences.” The displaying of recorded sequences, including cursor movements, in Georgeson, reads on the claimed “in response to the user interaction for the highlighted step being represented by a cursor position in the series of screen shots, the cursor position being highlighted in the series of screen shots.”
Georgeson teaches computer screen capture (see abstract), similar to the claimed invention and to Balasubramanian. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the screenshotting of Balasubramanian, to include the recording of cursor movements of Georgeson, because “The reproduction of the screen and in particular any movement such as cursor movement across the screen and pop up and drop down activation areas/buttons is necessary to the quality of reproduction required by, in this example, a lesser skilled user or the user themselves,” as taught by Georgeson (see para. [0050]).
	Regarding claim 23, while the claim is of different scope relative to claim 21, the claim nevertheless recites limitations similar to the limitations recited by claim 21. Claim 23 is, therefore, obvious in view of the combination of Balasubramanian and Georgeson, for the same reasons as claim 21.

Response to Arguments
	Because the Remarks of the Response merely address the issue(s) raised by the recent Notice of Non-Compliant Amendment, the examiner now refers to the applicant’s Remarks from the non-compliant Response Under 37 CFR 1.111 of 24 March 2022, for the sake of completeness. The Remarks being addressed herein are the nine pages of remarks at the end of the non-compliant Response.
	On the first through fourth pages of the Remarks, the applicant argues for reconsideration and withdrawal of the claim rejection under 35 USC 101. More specifically, the applicant argues: (1) “the features of capturing screen shots and displaying steps and corresponding screen shot(s) do not amount to a Mental Process, as they are not features which can be performed in the human mind, or by a human using a pen and paper. Moreover, such features are also submitted to not be methods of organizing human activity, as they relate to features which are performed by a computer processor. Thus, for at least these reasons, it is submitted that the amended claims are not ‘directed to’ a Mental Process or Certain Methods of Organizing Human Activity under Prong 1 of Step 2A” (see the third page of the Remarks); and (2) “the above-mentioned features are submitted to impose a meaningful limit which does not preempt/monopolize any Mental Process and/or Certain Method of Organizing Human Activity to which the claims may be directed. Accordingly, it is further submitted that the amended claims integrate any judicial exception to which the claims may be directed (if any) into a practical application thereof under Prong 2 of Step 2A” (see the fourth page of the Remarks).”
	The examiner finds the arguments above unpersuasive. Regarding argument (1) from up above, capturing screen shots may be performed mentally by viewing a screen and remembering elements depicted thereon, and/or may be performed with the use of pen and paper to draw what is shown on a screen. The displaying of screen shots may be performed by showing someone the drawing. Either way, the capturing and displaying still falls under the mental processes grouping of abstract ideas. (See MPEP 2106.04(a)(2)(III)(B).) Even if computers are involved in capturing and displaying screen shots, claims can recite a mental process even if they are claimed as being performed on a computer. (See MPEP 2106.04(a)(2)(III)(C).) To the extent that a computer processor is included in the claims, its inclusion does not block assertion of the mental processes or certain methods of organizing human activity groupings of abstract ideas. Instead, the computer processor is treated as an additional element, leaving other elements that, as explained in the 35 USC 101 section above, fall under the abstract idea groupings. For at least these reasons, argument (1) from up above is not persuasive, and the 35 USC 101 rejection is being maintained. Regarding argument (2) from up above, the ineligibility rationales applied against the claims at Step 2A, Prong Two and Step 2B of the eligibility analysis, as outlined in the 35 USC 101 section above, indicate that eligibility-warranting integration is not present, and the claims are a drafting effort designed to monopolize the judicial exceptions. Absent specific arguments establishing inapplicability of the ineligibility rationales used by the examiner, the determination, that the claims fail to meet the criteria of Step 2A, Prong Two and Step 2B of the eligibility analysis, will be maintained.
	On the fourth through sixth pages of the Remarks, the applicant argues for reconsideration and withdrawal of the 35 USC 102 rejection of the claims based on the cited Balasubramanian reference. More specifically, the applicant argues that “BALASUBRAMANIAN fails to disclose at least the features of: generating an output format that enables a review process, with the output format displaying steps of the series of steps; and displaying, in response to one of the displayed steps being highlighted, at least one corresponding screen shot of the screen shots” (see the fifth page of the Remarks). The examiner finds these arguments unpersuasive. Balasubramanian discloses, in para. [0173], “Referring to FIG. 17, the steps for a given screen capture are combined together. For example, ‘Login’ is the name of the screen that contains three user activities: ‘Enter User Name,’ ‘Enter Password’ and ‘Click Login Button.’ The corresponding image of the ‘Login’ activity is also captured and displayed if a corresponding activity-box is clicked. In addition, the screen name and the business application name are also captured by recorder system 200 during recording.” Generating of the interface shown in FIG. 17 of Balasubramanian, reads on the “generating an output format that enables a review process.” The displaying of the image of the “Login” activity when the corresponding element of the workflow is clicked, in the interface of FIG. 17 of Balasubramanian, reads on the “displaying, in response to one of the displayed steps being highlighted, at least one corresponding screen shot of the screen shots.” Thus, Balasubramanian is not deficient in the manner asserted by the applicant, and prior art rejections based on Balasubramanian are once again being applied.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
U.S. Pat. App. Pub. No. 2014/0237382 A1 to Grandhi describes user interfaces and associated processes in email communication (see abstract), wherein an input cursor appears on screens (see para. [0047]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624